Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “responsive to receiving the indication, reconfiguring the set of storage devices from the first configuration to a second configuration, the reconfiguring comprising assigning a first subset of the set of storage devices to a first zone, and assigning a second subset of the set of storage devices to a second zone different from the first zone, the reconfiguring enabling each storage device of the first subset of the set of storage devices to communicate to the controller node via the first port and each storage device of the second subset of the set of storage devices to communicate to the controller node via the second port, wherein the first and second subsets are different. ” in combination with other recited elements in independent claim 1. 

       The prior art of record doesn’t teach or render obvious “responsive to receiving the indication, zone the first and second sets of storage devices such that the first set of storage devices is zoned to a first SAS zone and the second set of storage devices is zoned to a second SAS zone, wherein storage devices zoned to the first SAS zone are configured to communicate with a storage controller via the first SAS port, and storage devices zoned to the second SAS zone are configured to communicate with a storage controller via the second SAS port.” in combination with other recited elements in 

         The prior art of record doesn’t teach or render obvious “responsive to receiving the connection indication, zone the storage devices such that the first set of storage devices is zoned to a first SAS zone and the second set of storage devices is zoned to a second SAS zone, wherein storage devices zoned to the first SAS zone are configured to communicate with the storage controller via the first SAS port and storage devices zoned to the second SAS zone are configured to communicate with the storage controller via the second SAS port.” in combination with other recited elements in independent claim 16. 

3.        Fredette et al. (U.S. Patent No: 8,260,974 B1), the closest prior art of record, teaches a method involves evaluating a set of disk drive enclosures relative to a set of identification rules by a storage processor. Fredette discloses an identifiers are assigning to the disk drive enclosures that comply with a set of identification rules by a storage processor.  Fredette suggest a fault notification for a set of disk drive enclosures, which does not comply with an identification rule of a set of identification rules is generated by a storage processor and as part of a batch process, where the processor defines a set of bus ports placed in electrical communication with a subset of the enclosures. However, Fredette doesn’t teach “responsive to receiving the indication, reconfiguring the set of storage devices from the first configuration to a second configuration, the reconfiguring comprising assigning a first subset of the set of storage devices to a first zone, and assigning a second subset of the set of storage devices to a second zone different from 

        The prior art of record doesn’t teach or render obvious “responsive to receiving the indication, zone the first and second sets of storage devices such that the first set of storage devices is zoned to a first SAS zone and the second set of storage devices is zoned to a second SAS zone, wherein storage devices zoned to the first SAS zone are configured to communicate with a storage controller via the first SAS port, and storage devices zoned to the second SAS zone are configured to communicate with a storage controller via the second SAS port.” in combination with other recited elements in independent claim 6. 

         The prior art of record doesn’t teach or render obvious “responsive to receiving the connection indication, zone the storage devices such that the first set of storage devices is zoned to a first SAS zone and the second set of storage devices is zoned to a second SAS zone, wherein storage devices zoned to the first SAS zone are configured to communicate with the storage controller via the first SAS port and storage devices zoned to the second SAS zone are configured to communicate with the storage controller via the second SAS port.” in combination with other recited elements in independent claim 16. 

 storage device has an expander with phys to allow access to storage resources of the storage device over a data storage fabric. Hameed discloses a storage manager allows a zone manager of a first switch to assign a zone group to one of the phys to allow the first switch to access storage resources. Hameed suggests the zone group is configured to prevent access to storage resources and a zone manager of a second switch is allowed to assign a zone group to phys, when status of phy indicates reconnection condition with second switch. However, Hameed doesn’t teach “responsive to receiving the indication, reconfiguring the set of storage devices from the first configuration to a second configuration, the reconfiguring comprising assigning a first subset of the set of storage devices to a first zone, and assigning a second subset of the set of storage devices to a second zone different from the first zone, the reconfiguring enabling each storage device of the first subset of the set of storage devices to communicate to the controller node via the first port and each storage device of the second subset of the set of storage devices to communicate to the controller node via the second port, wherein the first and second subsets are different. ”

         The prior art of record doesn’t teach or render obvious “responsive to receiving the indication, zone the first and second sets of storage devices such that the first set of storage devices is zoned to a first SAS zone and the second set of storage devices is zoned to a second SAS zone, wherein storage devices zoned to the first SAS zone are configured to communicate with a storage controller via the first SAS port, and storage devices zoned to the second SAS zone are configured to communicate with a storage  in combination with other recited elements in independent claim 6. 

         The prior art of record doesn’t teach or render obvious “responsive to receiving the connection indication, zone the storage devices such that the first set of storage devices is zoned to a first SAS zone and the second set of storage devices is zoned to a second SAS zone, wherein storage devices zoned to the first SAS zone are configured to communicate with the storage controller via the first SAS port and storage devices zoned to the second SAS zone are configured to communicate with the storage controller via the second SAS port.” in combination with other recited elements in independent claim 16. 

5.         Dependent claims 2-5,7-15 and 17-20 recites limitations similar to those noted above for independent claims 1,8 and 15 are considered allowable for the same reasons noted above for claims 1,6 and 16.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                     Conclusion
                      RELEVANT ART CITED BY THE EXAMINER

                         References Considered Pertinent but not relied upon
          Wu et al. (US Patent Application Pub. No: 20060174085 A1) teaches an architecture and a method for the automated configuration of a storage enclosure are disclosed.  Wu discloses a storage enclosure includes an internal communications link between the storage controllers of the storage enclosure.  Wu sugguests the storage enclosure is operable to determine if the storage enclosure is a terminal storage enclosure or if the expansion ports of the storage enclosure are externally cabled.  

         Holland et al. (US Patent No: 7,584,325 B2) teaches an apparatus has redundant array of inexpensive disk controller blades configured to fit in a processor blade enclosure and a processor communicates with the controller blades. Holland disclose a disk enclosure blade is configured to fit in the enclosure, and includes hard disk drives which are in communication with the controller blades through a serial attached small computer system interface expander (112).  Holland suggests an expander is located in another processor blade enclosure and also an expander communicates with the controller blades and the drives through a communication fabric. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181